CARDINE, Justice,
specially concurring.
My problem with the court’s opinion is with the following sentence on page 31 referring to Coliseum Motor Co. v. Hester, 43 Wyo. 298, 3 P.2d 105 (1931):
“This Court overcame those concerns when it adopted the mental distress torts.”
If “those concerns” refer to the “potential for excess verdicts” and the “possibility of feigned grief,” my position is that the court did not “[overcome] those concerns.” The court carved out an exception to the general rule of Coliseum Motor Co. that no recovery may be had for mental suffering and grief following the death of another by allowing recovery where plaintiff either is present and views the incident causing injury or death or comes upon it immediately thereafter. Absent this or the special circumstances of this case, there still can be no recovery for grief or mental suffering resulting from the death of another as expressed in Coliseum Motor Co.